EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Harry HwaJoong Kim on 3/15/2021.

The application has been amended as follows: 

In claim 1, line 23, delete “includes a slant reflector to reflect” and insert –reflects--.

In claim 1, lines 24-25, delete “includes a slant reflector to reflect” and insert –reflects--.



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.


With respect to claim 1 and dependent claims 2-4 and 9-10, the prior art of record does not disclose the additional limitation of “a first capture which images the image of the chip emitted from the first emission port; a second capture which images the image of the bonding position emitted from the second emission port; a detector which detects a relative positional deviation of the chip and the bonding position based on the image of the chip imaged by the first capture and the image of the bonding position imaged by the second capture” in combination with “wherein the first emission port of the movable light guide reflects the image of the chip upward, and the second emission port of the movable light guide includes reflects the image of the bonding position of the board upward” in the context of the other limitations of claim 1.
With respect to claim 5 and dependent claims 6-8, the prior art of record does not disclose the additional limitation of “a first capture which images a first partial image which is a part of the image of the chip emitted from the first emission port; a second capture which images a second partial image which is a part that corresponds to the first partial image in the image of the bonding position emitted from the second emission port; a third capture which images a third partial image which is a part different from the first partial image in the image of the chip emitted from the first emission port; a fourth capture which images a fourth partial image which is a part that corresponds to the third partial image in the image of the bonding position emitted from the second emission port; a detector which detects a relative positional deviation of the chip and the bonding position based on the first partial image imaged by the first capture, the second partial image imaged by the second capture, the third partial image imaged by the third capture, and the fourth partial image imaged by the fourth capture” in the context of the other limitations of claim 5.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230. (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling the Federal Relay Service at 1-866-377-8642 and giving the operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html 
The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK